IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 97-10393
                          Conference Calendar



ROBERT MICHAEL MORRIS,

                                           Plaintiff-Appellant,

versus

TEXAS DEP’T OF CRIM. JUSTICE, INST’L DIV.;
WAYNE SCOTT, Director; MARK LAUGHLIN,

                                           Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 5:97-CV-77-C
                        - - - - - - - - - -
                           June 18, 1997
Before SMITH, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

     Robert M. Morris (#754851) has appealed the dismissal of his

civil rights complaint as frivolous.     Morris contends that the

appellees were negligent in the treatment of his medical

condition.     Allegations of unsuccessful medical treatment, acts

of negligence, neglect, or medical malpractice are insufficient

to give rise to a § 1983 cause of action.       See Varnado v.

Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).      Because the appeal


     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                          No. 97-10393
                              - 2 -

is frivolous, it is DISMISSED.   Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983); 5th Cir. R. 42.2.

     We caution Morris that any additional frivolous appeals

filed by him will invite the imposition of sanctions.   To avoid

sanctions Morris is further cautioned to review any pending

appeals to ensure that they do not raise arguments that are

frivolous.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.